1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         SOUTHERN DISTRICT OF CALIFORNIA
8
9
10
                                                 Case No.: 15-CV-0180 JAH-WVG
11   KAREN OCAMPO,                               (In Admiralty)
12   as the personal representative of
     SALOMON RODRIGUEZ,
13
14                         Plaintiff,
                    v.                           ORDER
15
16   UNITED STATES OF AMERICA; and
17   NATIONAL STEEL AND
     SHIPBUILDING COMPANY,
18
19                          Defendants.
20
21            IT IS HEREBY ORDERED that jurisdiction under 28 U.S.C. Sec. 636(c)
22
     and pursuant to Local Civil Rule 17.1 for approval of the entire settlement of this
23
24   action, including the minor’s claim, is transferred to Magistrate Judge William V.
25   Gallo.
26
27
     Date: October 15, 2019                 _______________________________
28                                          HON. JOHN A. HOUSTON
                                            United States District Judge
